Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-11 are allowed.
The most pertinent prior arts are Sunshine, Antieau, Ajay and newly discovered prior art Skaggs US 6741181. In combination the prior arts do not teach the limitation “and, wherein the portable odor detector further comprises a piercing unit, the piercing unit includes a sampling needle tube and a returning needle tube, each needle tube is hollow and has a free end which is sharp and closed, the sampling needle tube has an internal passage in airtight communication with the airflow sampling passage, the returning needle tube has an internal passage in airtight communication with the airflow returning passage, and each needle tube is provided with a radial aperture adjacent the sharp free end, which radial aperture is in communication with the internal passage.” Applicants arguments, filed on 9/20/2021, are persuasive, see pages 2-3. As for the newly discovered prior art, this art teaches the structural elements of an inlet and outlet, however does not teach a piercing unit which includes a sampling needle tube and return needle tube. These structures do not possess sharp ends and are not intended to be used to pierce. One of ordinary skill in the art would not have been able to modify the combination of the prior arts to arrive at the claimed invention. For these reasons, and those presented in the filed remarks, the claimed invention distinguishes itself from the prior arts and is in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863